Exhibit 10.1

EXECUTION VERSION

LogMeIn, Inc.

320 Summer Street

Boston, Massachusetts 02210

January 31, 2017

Elliott Associates, L.P.

Elliott International, L.P.

Elliott International Capital Advisors Inc.

40 West 57th Street

New York, NY 10019

Gentlemen:

This letter (this “Agreement”) constitutes the agreement between LogMeIn, Inc.,
a Delaware corporation (the “Company”), Elliott Associates, L.P., a Delaware
limited partnership (“Elliott Associates”), Elliott International, L.P., a
Cayman Islands limited partnership (“Elliott International”), and Elliott
International Capital Advisors Inc., a Delaware corporation (together with
Elliott Associates and Elliott International, the “Investors”), with respect to
the matters set forth below. Capitalized terms used herein and not otherwise
defined have the meanings ascribed to them in paragraph 8 below.

1. Effective upon the closing of the transactions contemplated by the Agreement
and Plan of Merger (the “Merger Agreement”), by and among Citrix Systems, Inc.,
a Delaware corporation (“Carbon”), GetGo, Inc., a Delaware corporation and
wholly owned subsidiary of Carbon (“SpinCo”), the Company, and Lithium Merger
Sub, Inc., a Delaware corporation and wholly owned subsidiary of the Company
(“Merger Sub”), dated July 26, 2016, Jesse Cohn shall be appointed as one of the
members of the Board of Directors of the Company (the “Board”) designated by
Carbon pursuant to Section 2.07 of the Merger Agreement (the “Investor
Designee”). The Investor Designee shall be appointed as a Class III Director
with a term expiring at the Company’s 2018 Annual Meeting of Stockholders.

2. In connection with the Company’s 2017 Annual Meeting of Stockholders (and any
adjournments or postponements thereof) (the “2017 Annual Meeting”), so long as
the Investor Designee has been nominated by the Board for re-election as a
director or continues to serve as a director in a class whose term will not
expire at such meeting, and at each subsequent Annual Meeting of Stockholders of
the Company (and any adjournments or postponements thereof) at which the
Investor Designee has been nominated by the Board for re-election as a director
or continues to serve as a director in a class whose term will not expire at
such meeting, the Investors will cause to be present for quorum purposes and
vote or cause to be voted all Company common stock beneficially owned by them or
their controlling or controlled Affiliates and which they or such controlling or
controlled Affiliates are entitled to vote on the record date for the 2017
Annual Meeting or such subsequent Annual Meeting of Stockholders in favor of
(A) the election of directors nominated by the Board and (B) otherwise in
accordance with the Board’s recommendation on any non-Extraordinary Transaction
related proposals; provided, that, notwithstanding anything to the contrary, the
obligations of the Investor in this paragraph 2 shall terminate automatically if
the Investor Designee does not accept such nomination by the Board for
re-election as a director, the Investor Designee resigns from the Board or a
Company Event (as defined below) occurs.



--------------------------------------------------------------------------------

3. The parties hereto acknowledge that the Investor Designee, upon election to
the Board, will serve as a member of the Board and will be governed by the same
protections and obligations regarding confidentiality, conflicts of interest,
related party transactions, fiduciary duties, codes of conduct, trading and
disclosure policies, director resignation policy, and other governance
guidelines and policies of the Company (including, but not limited to, the
policies with respect to management being responsible for managing
communications with external constituencies) as other directors (collectively,
“Company Policies”), and shall be required to preserve the confidentiality of
Company business and information, including discussions or matters considered in
meetings of the Board or Board committees, and shall have the same rights and
benefits, including with respect to insurance, indemnification, compensation and
fees, as are applicable to all independent directors of the Company. The Company
represents and warrants that: (i) all Company Policies currently in effect are
publicly available on the Company’s website or described in its proxy statement
filed with the Securities and Exchange Commission (the “SEC”) on April 8, 2016
or have otherwise been provided to the Investors, and such Company Policies will
not be amended prior to the appointment of the Investor Designee and (ii) during
the Restricted Period, any changes to the Company Policies, or new Company
Policies, will be adopted in good faith and not for the purpose of undermining
or conflicting with the arrangements contemplated hereby.

4. The Company will take all action necessary to appoint the Investor Designee
as a member of the Operating Committee (as defined in the Merger Agreement) upon
the formation of such committee in accordance with the terms of the Merger
Agreement.

5. From the date of this Agreement until the Expiration Date or until such
earlier time as the restrictions in this paragraph 5 terminate as provided
herein (such period, the “Restricted Period”), the Investors will not, and will
cause their respective Affiliates and their respective principals, directors,
general partners, officers, employees, and agents and representatives acting on
their behalf (collectively, the “Restricted Persons”) not to, directly or
indirectly, absent prior express written invitation or authorization by the
Board:

(a) engage in any “solicitation” (as such term is used in the proxy rules of the
SEC) of proxies or consents with respect to the election or removal of directors
or any other matter or proposal or become a “participant” (as such term is used
in the proxy rules of the SEC) in any such solicitation of proxies or consents;

(b) knowingly encourage or advise any other Person or knowingly assist any
Person in so encouraging or advising any Person with respect to the giving or
withholding of any proxy, consent or other authority to vote or in conducting
any type of referendum (other than such encouragement or advice that is
consistent with Company management’s recommendation in connection with such
matter);

(c) form, join or act in concert with any “group” as defined pursuant to Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
with respect to any Voting Securities, other than solely with other Affiliates
of the Investors with respect to Voting Securities now or hereafter owned by
them;

 

2



--------------------------------------------------------------------------------

(d) acquire, or offer, seek or agree to acquire, by purchase or otherwise, or
direct any third party in the acquisition of, any Voting Securities or assets of
the Company, or rights or options to acquire any Voting Securities or assets of
the Company, or engage in any swap or hedging transactions or other derivative
agreements of any nature with respect to Voting Securities, in each case if such
acquisition or transaction would result in the Investors having beneficial
ownership (voting power or economic exposure) of more than 9.9% of the Company’s
outstanding common stock;

(e) sell, offer or agree to sell, all or substantially all, directly or
indirectly, through swap or hedging transactions or otherwise, voting rights
decoupled from the underlying common stock of the Company held by the Investors
to any Third Party;

(f) make or in any way participate, directly or indirectly, in any tender offer,
exchange offer, merger, consolidation, acquisition, business combination,
recapitalization, restructuring, liquidation, dissolution or extraordinary
transaction involving the Company or any of its subsidiaries or its or their
securities or assets (each, an “Extraordinary Transaction”) (it being understood
that the foregoing shall not restrict the Investors from tendering shares,
receiving payment for shares or otherwise participating in any such transaction
on the same basis as other stockholders of the Company, or from participating in
any such transaction that has been approved by the Board); or make, directly or
indirectly, any proposal, either alone or in concert with others, to the Company
or the Board that would reasonably be expected to require a public announcement
regarding any of the types of matters set forth above in this paragraph;

(g) enter into a voting trust, arrangement or agreement or subject any Voting
Securities to any voting trust, arrangement or agreement, in each case other
than solely with other Affiliates of the Investors, with respect to Voting
Securities now or hereafter owned by them and other than granting proxies in
solicitations approved by the Board;

(h) (i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board, except as set forth
herein, (ii) seek, alone or in concert with others, the removal of any member of
the Board or (iii) conduct a referendum of stockholders;

(i) make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise);

(j) make any request for stock list materials or other books and records of the
Company under Section 220 of the Delaware General Corporation Law or other
statutory or regulatory provisions providing for shareholder access to books and
records;

(k) except as set forth herein, make any public proposal with respect to (i) any
change in the number or term of directors or the filling of any vacancies on the
Board, (ii) any material change in the capitalization or dividend policy of the
Company, (iii) any other material change in the Company’s management, business
or corporate structure, (iv) any waiver,

 

3



--------------------------------------------------------------------------------

amendment or modification to the Company’s Certificate of Incorporation or
Bylaws, or other actions which may impede the acquisition of control of the
Company by any person, (v) causing a class of securities of the Company to be
delisted from, or to cease to be authorized to be quoted on, any securities
exchange or (vi) causing a class of equity securities of the Company to become
eligible for termination of registration pursuant to Section 12(g)(4) of the
Exchange Act;

(l) institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its current or former
directors or officers (including derivative actions) in order to effect or take
any of the actions expressly prohibited by this paragraph 5; provided, however,
that for the avoidance of doubt the foregoing shall not prevent any Restricted
Person from (A) bringing litigation to enforce the provisions of this Agreement,
(B) making counterclaims with respect to any proceeding initiated by, or on
behalf of, the Company against a Restricted Person, (C) bringing bona fide
commercial disputes that do not relate to the subject matter of this Agreement
or the topics covered in the correspondence between the Company and the
Restricted Persons prior to the date hereof, or (D) exercising statutory
appraisal rights; provided, further, that the foregoing shall also not prevent
the Restricted Persons from responding to or complying with a validly issued
legal process;

(m) enter into any negotiations, agreements or understandings with any Third
Party to take any action that the Investors are prohibited from taking pursuant
to this paragraph 5; or

(n) make any request or submit any proposal to amend or waive the terms of this
Agreement, in each case which would reasonably be expected to result in a public
announcement of such request or proposal;

provided, that the restrictions in this paragraph 5 shall terminate
automatically upon the earliest of (i) as a non-exclusive remedy for any such
breach, upon five (5) business days’ prior written notice by the Investors
following a material breach of this Agreement by the Company (including, without
limitation, a failure to appoint the Investor Designee to the Board in
accordance with paragraph 1 or to the Operating Committee in accordance with
paragraph 4) if such breach has not been cured within such notice period,
provided that the Investors are not in material breach of this Agreement at the
time such notice is given, (ii) the announcement by the Company of a definitive
agreement with respect to any Extraordinary Transaction that would result in the
acquisition by any person or group of more than 50% of the Voting Securities,
(iii) the commencement of any tender or exchange offer (by a person other than
the Investors or their Affiliates) which, if consummated, would constitute an
Extraordinary Transaction that would result in the acquisition by any person or
group of more than 50% of the Voting Securities, where the Company files a
Schedule 14D-9 (or any amendment thereto), other than a “stop, look and listen”
communication by the Company pursuant to Rule 14d-9(f) promulgated under the
Exchange Act, that does not recommend that the Company’s stockholders reject
such tender or exchange offer, (iv) such time as the Company issues a
preliminary proxy statement, definitive proxy statement or other proxy materials
in connection with the 2017 Annual Meeting that are inconsistent with the terms
of this Agreement or (v) the adoption by the Board of any amendment to the
Certificate of Incorporation or Bylaws of the Company that would reasonably be
expected to substantially impair the ability of a stockholder to submit
nominations for election to the Board or stockholder proposals in connection
with any future Company Annual Meeting

 

4



--------------------------------------------------------------------------------

of Stockholders (any of events described in clauses (i) through (v), a “Company
Event”). Notwithstanding anything to the contrary in this Agreement, nothing in
this paragraph 5 shall prohibit or restrict the Investor Designee from
exercising his rights and fiduciary duties as a director of the Company or
restrict his discussions solely among other members of the Board and/or
management, advisors, representatives or agents of the Company.

6. During the Restricted Period, the Company, the Investors and the Investor
Designee shall each refrain from making, and shall cause their respective
Affiliates and its and their respective principals, directors, members, general
partners, officers and employees not to make or cause to be made any statement
or announcement including in any document or report filed with or furnished to
the SEC or through the press, media, analysts or other persons, that constitutes
an ad hominem attack on, or otherwise disparages, defames, slanders, impugns or
is reasonably likely to damage the reputation of, (a) in the case of statements
or announcements by any of the Investors: the Company or any of its Affiliates,
subsidiaries or advisors, or any of its or their respective current or former
officers, directors or employees (including, without limitation, any statements
or announcements regarding the Company’s strategy, operations, performance,
products or services), and (b) in the case of statements or announcements by the
Company: the Investors and the Investors’ advisors, their respective employees
or any person who has served as an employee of the Investors and the Investors’
advisors. The foregoing shall not restrict the ability of any person to comply
with any subpoena or other legal process or respond to a request for information
from any governmental authority with jurisdiction over the party from whom
information is sought.

7. The Company hereby agrees that the Investor Designee may provide confidential
information of the Company to the Investors and their Affiliates subject to, and
solely in accordance with the terms of, a confidentiality agreement in the form
attached hereto as Exhibit A (which the Investors agree to execute and deliver
to the Company simultaneously with the Investors’ execution and delivery of this
Agreement). The Investors and the Investor Designee hereby acknowledge that they
and their Affiliates are aware that United States securities laws may restrict
any person who has material, non-public information about a company from
purchasing or selling any securities of such company while in possession of such
information. Accordingly, the Investors shall, and shall cause their Affiliates
to, purchase and sell securities of the Company only in compliance with the
Company’s insider trading policy, a copy of which has been provided to the
Investors.

8. As used in this Agreement, the term (a) “Affiliate” shall have the meaning
set forth in Rule 12b-2 promulgated under the Exchange Act and shall include
Persons who become Affiliates of any Person subsequent to the date of this
Agreement; provided that “Affiliate” shall not include any person that is a
publicly held concern and is otherwise an Affiliate solely by reason of the fact
that an employee or principal of the Investor serves as a member of the board of
directors or similar governing body of such concern; (b) “beneficially own”,
“beneficially owned” and “beneficial ownership” shall have the meaning set forth
in Rules 13d-3 and 13d-5(b)(l) promulgated under the Exchange Act and shall
include any other economic exposure to Company common stock, including through
any swap or other derivative transaction, that gives a Person the economic
equivalent of ownership of Company common stock, including, without limitation,
the notional number of shares subject to derivative agreements in the form of
cash-settled swaps; (c) “business day” shall mean any day other than a Saturday,
Sunday or a day on

 

5



--------------------------------------------------------------------------------

which the Federal Reserve Bank of New York is closed; (d) “Expiration Date”
means the first anniversary of the date of this Agreement; provided that, if the
Investor Designee remains a director of the Company as of such anniversary date,
then the Expiration Date shall be automatically extended until the earlier of
(i) the date that the Board fails to re-nominate the Investor Designee as a
director of the Company in connection with an Annual Meeting of Stockholders at
which the Investor Designee’s term of office expires or (ii) the date that the
Investor Designee resigns as a director of the Company (for the avoidance of
doubt, it is understood and agreed that the Board shall have no obligation to
re-nominate the Investor Designee as a director of the Company following the
2018 Annual Meeting); (e) “Person” shall be interpreted broadly to include,
among others, any individual, general or limited partnership, corporation,
limited liability or unlimited liability company, joint venture, estate, trust,
group, association or other entity of any kind or structure; (f) “Third Party”
means any Person that is not a party to this Agreement or an Affiliate thereof,
a member of the Board, a director or officer of the Company, or legal counsel to
any party to this Agreement; and (g) “Voting Securities” shall mean the shares
of common stock of the Company and any other securities of the Company entitled
to vote in the election of directors, or securities convertible into, or
exercisable or exchangeable for, such shares or other securities, whether or not
subject to the passage of time or other contingencies.

9. Each of the Investors, severally and not jointly, represents and warrants
that (a) this Agreement has been duly authorized, executed and delivered by it
and is a valid and binding obligation of such Investor, enforceable against it
in accordance with its terms; (b) neither it nor any of its Affiliates has or
will during the Restricted Period have, any agreement, arrangement or
understanding, written or oral, with any member of the Board (other than the
Investor Designee) pursuant to which such individual has been or will be
compensated for his or her service as a director on, or nominee for election to,
the Board; and (c) as of the date of this Agreement, (i) the Investors, together
with all of their respective Affiliates, as of the Closing of the Merger (as
defined in the Merger Agreement) will collectively beneficially own, an
aggregate of 1,552,878 shares of Voting Securities and (ii) except as previously
disclosed in writing to the Company prior to the execution of this Agreement,
none of the Investors nor any of their respective Affiliates, is a party to any
swap or hedging transactions or other derivative agreements of any nature with
respect to the Voting Securities.

10. The Company represents and warrants that (a) this Agreement has been duly
authorized, executed and delivered by it and is a valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms;
(b) the execution and delivery of this Agreement does not require the approval
of the stockholders of the Company; and (c) the execution and delivery of this
Agreement does not and will not violate any law, any order of any court or other
agency of government, the Company’s Certificate of Incorporation or Bylaws, each
as amended from time to time, or any provision of any agreement or other
instrument to which the Company or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such agreement or other instrument, or result
in the creation or imposition of, or give rise to, any material lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such indenture, agreement or other instrument.

 

6



--------------------------------------------------------------------------------

11. The Company and each of the Investors each acknowledge and agree that money
damages would not be a sufficient remedy for any breach (or threatened breach)
of this Agreement by it and that, in the event of any breach or threatened
breach hereof, (a) the non-breaching party will be entitled to seek injunctive
and other equitable relief, without proof of actual damages; (b) the breaching
party will not plead in defense thereto that there would be an adequate remedy
at law; and (c) the breaching party agrees to waive any applicable right or
requirement that a bond be posted by the non-breaching party. Such remedies will
not be the exclusive remedies for a breach of this Agreement, but will be in
addition to all other remedies available at law or in equity.

12. This Agreement (including its exhibits) constitutes the only agreement
between the Investors and the Company with respect to the subject matter hereof
and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. No party may assign or otherwise transfer either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other party. Any purported transfer requiring
consent without such consent shall be void. No amendment, modification,
supplement or waiver of any provision of this Agreement shall be effective
unless it is in writing and signed by the party affected thereby, and then only
in the specific instance and for the specific purpose stated therein. Any waiver
by any party of a breach of any provision of this Agreement shall not operate as
or be construed to be a waiver of any other breach of such provision or of any
breach of any other provision of this Agreement. The failure of a party to
insist upon strict adherence to any term of this Agreement on one or more
occasions shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.

13. If any provision of this Agreement is held invalid or unenforceable by any
court of competent jurisdiction, the other provisions of this Agreement shall
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable. The parties further agree to
replace such invalid or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.

14. This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware. Each of the Investors and the Company
(a) irrevocably and unconditionally consents to the personal jurisdiction and
venue of the federal or state courts located in Wilmington, Delaware; (b) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court; (c) agrees that it shall not
bring any action relating to this Agreement or otherwise in any court other than
such courts; and (d) waives any claim of improper venue or any claim that those
courts are an inconvenient forum. The parties agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in paragraph 20 or in such other manner as may be permitted by
applicable law, shall be valid and sufficient service thereof. Each of the
parties, after consulting or having had the opportunity to consult with counsel,
knowingly, voluntarily and intentionally waives any right that such party may
have to a trial by jury in any litigation based upon or arising out of this
Agreement or any related instrument or agreement, or

 

7



--------------------------------------------------------------------------------

any of the transactions contemplated thereby, or any course of conduct, dealing,
statements (whether oral or written), or actions of any of them. No party shall
seek to consolidate, by counterclaim or otherwise, any action in which a jury
trial has been waived with any other action in which a jury trial cannot be or
has not been waived.

15. This Agreement is solely for the benefit of the parties and is not
enforceable by any other Person.

16. All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served when delivered in
person, by electronic mail, by overnight courier or two business days after
being sent by registered or certified mail (postage prepaid, return receipt
requested) as follows:

If to the Company to:

LogMeIn, Inc.

320 Summer Street

Boston, MA 02210

Facsimile: (781) 437-1820

Attn:      Chief Financial Officer

      General Counsel

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

200 Clarendon Street

Boston, MA 02116

Facsimile: (617) 948-6001

Attn:      John H. Chory

      Bradley C. Faris

If to the Investors:

Elliott Associates, L.P.

Elliott International, L.P.

Elliott International Capital Advisors Inc.

40 West 57th Street

New York, NY 10019

Attn:      Jesse Cohn

email:    jcohn@elliottmgmt.com

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166

Attn:      Richard J. Birns, Esq.

email:    rbirns@gibsondunn.com

 

8



--------------------------------------------------------------------------------

At any time, any party may, by notice given in accordance with this paragraph to
the other party, provide updated information for notices hereunder.

17. All attorneys’ fees, costs and expenses incurred in connection with this
Agreement and all matters related hereto will be paid by the party incurring
such fees, costs or expenses.

18. Each of the parties acknowledges that it has been represented by counsel of
its choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed this Agreement with the advice of such
counsel. Each party and its counsel cooperated and participated in the drafting
and preparation of this Agreement, and any and all drafts relating thereto
exchanged among the parties shall be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.

19. This Agreement may be executed by the parties in separate counterparts
(including by fax, jpeg, .gif .bmp and .pdf), each of which when so executed
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

Very truly yours, LOGMEIN, INC. By:  

/s/ William R. Wagner

  Name:   William R. Wagner   Title:   President and Chief Executive Officer

 

Accepted and agreed to as of the date first written above: ELLIOTT ASSOCIATES,
L.P. By:   Elliott Capital Advisors, L.P.,   its General Partner By:   Braxton
Associates, Inc.,   its General Partner By:  

/s/ Josh Nadell

  Name:   Josh Nadell   Title:   Vice President ELLIOTT INTERNATIONAL, L.P. By:
  Elliott International Capital Advisors Inc.,   as Attorney-in-Fact By:  

/s/ Josh Nadell

  Name:   Josh Nadell   Title:   Vice President

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Exhibit A

Confidentiality Agreement



--------------------------------------------------------------------------------

PERSONAL AND CONFIDENTIAL

January 31, 2017

Elliott Associates, L.P.

Elliott International, L.P.

Elliott International Capital Advisors Inc.

40 West 57th Street

New York, NY 10019

Ladies and Gentlemen:

This letter agreement shall become effective upon the appointment of the
Investor Designee to the Board of Directors (the “Board”) of LogMeIn, Inc. (the
“Company”) pursuant to the other letter agreement, dated as of the date hereof,
between the Company and you (the “Cooperation Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meanings given to such
terms in the Cooperation Agreement. Subject to the terms of, and in accordance
with, this letter agreement, you and, subject to the restrictions in paragraph
1, your Representatives and Affiliates, may receive certain information about
the Company and its subsidiaries, divisions and Affiliates from the Investor
Designee that is confidential and proprietary and the disclosure of which could
harm the Company and its subsidiaries. You understand and agree that disclosure
of any such information by the Investor Designee shall be subject in all cases
to his fiduciary duties to the Company and its stockholders and the Company
Policies. Without limiting the generality of the foregoing, it is understood and
agreed that the Investor Designee shall not disclose to you or your
Representatives or Affiliates (i) any information regarding the deliberations of
the Board or its committees as a whole or of individual members of the Board or
its committees or members of the Company’s management (which the parties agree
shall not include factual information regarding the Company and its
subsidiaries, divisions and Affiliates), (ii) any confidential or proprietary
information of any third party in the possession of the Company and its
subsidiaries that either (x) is identified as such to the Investor Designee by
or on behalf of the Company or (y) as to which it is reasonably apparent that
the Company or any of its subsidiaries is obligated by a contractual, legal or
fiduciary obligation prohibiting disclosure or (iii) any information that may
constitute waiver of the Company’s or any of its subsidiaries’ attorney-client
privilege or attorney work-product privilege (both with respect to internal or
external legal counsel) that is identified as such to the Investor Designee by
or on behalf of the Company.

As a condition of your being furnished such information, you agree to treat any
information, whether written or oral, concerning the Company or any of its
subsidiaries, divisions or Affiliates that is furnished to you by or on behalf
of the Investor Designee (herein collectively referred to as the “Confidential
Information”) in accordance with the provisions of this letter agreement and to
take or abstain from taking certain other actions herein set forth. The term
“Confidential Information” includes, without limitation, all notes, analyses,
data or other documents furnished to you or your Affiliates or Representatives
or prepared by you or your Affiliates or Representatives to the extent such
materials reflect or are based upon, in whole or in part, the Confidential
Information. The term “Confidential Information” does not include information
that (a) is or becomes available to you or the Investor Designee on a
nonconfidential basis from a



--------------------------------------------------------------------------------

source other than the Company or its Affiliates or representatives; provided
that such source is not known by you or the Investor Designee to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation to, the Company that prohibits such disclosure, (b) is or becomes
generally available to the public other than as a result of a disclosure by you
or your Representatives or Affiliates in violation of this letter agreement, or
(c) has been or is independently developed by you or your Representatives or
Affiliates without the use of the Confidential Information or in violation of
the terms of this letter agreement. For purposes of this letter agreement, the
term “Representatives” shall include your and your Affiliates’ directors,
officers, employees and attorneys.

1. You hereby agree that the Confidential Information will be kept confidential
and used solely for the purpose of monitoring and evaluating your investment in
the Company; provided, however, that the Confidential Information may be
disclosed (i) to your Affiliates and any of your Representatives who need to
know such information for the sole purpose of advising you on your investment in
the Company, (ii) in accordance with paragraph 3 of this letter agreement, or
(iii) as the Company may otherwise consent in writing. All such Affiliates and
Representatives shall (A) be informed by you of the confidential nature of the
Confidential Information, (B) agree to keep the Confidential Information
strictly confidential, and (C) be advised of the terms of this letter agreement.
You agree to be responsible for any breaches of any of the provisions of this
letter agreement by any of your Affiliates or Representatives as if they were
party hereto (it being understood that such responsibility shall be in addition
to and not by way of limitation of any right or remedy the Company may have
against your Affiliates and Representatives with respect to such breach).

2. You hereby acknowledge that you, your Affiliates and your Representatives are
aware that the Confidential Information may contain material, non-public
information about the Company, and that the U.S. securities laws restrict any
person who has material, non-public information about a company from purchasing
or selling any securities of such company while in possession of such
information, and further acknowledge your obligations and those of your
Affiliates and Representatives under Section 7 of the Cooperation Agreement.

3. Notwithstanding anything to the contrary provided in this letter agreement,
in the event you or any of your Affiliates or Representatives receive a request
or are required by deposition, interrogatory, request for documents, subpoena,
civil investigative demand or similar process or pursuant to a formal request
from a regulatory examiner (any such requested or required disclosure, an
“External Demand”) or otherwise pursuant to applicable law, regulation or the
rules of any national securities exchange (as determined based on advice of
outside legal counsel) to disclose all or any part of the Confidential
Information, agree to, to the extent permitted by applicable law, (a) promptly
notify the Company of the existence, terms and circumstances surrounding such
External Demand or other requirement, (b) consult with the Company on the
advisability of taking legally available steps to resist or narrow such request
or disclosure, and (c) in the case of any External Demand, assist the Company,
at the Company’s request and expense, in seeking a protective order or other
appropriate remedy to the extent available under the circumstances. In the event
that such protective order or other remedy is not obtained or not available or
that the Company waives compliance with the provisions hereof, (i) you or your
Affiliates or Representatives, as the case may be, may disclose only that
portion of the Confidential Information which you or your Affiliates or
Representatives are advised by

 

2



--------------------------------------------------------------------------------

counsel is legally required to be disclosed and to the extent you or your
Affiliates or Representatives are advised by counsel is legally required, and,
in the case of any External Demand, you or your Affiliates or Representatives
shall, at the Company’s request and expense, exercise reasonable efforts to
obtain assurance that confidential treatment will be accorded such Confidential
Information, and (ii) you or your Affiliates or Representatives shall not be
liable for such disclosure, unless such disclosure was caused by or resulted
from a previous disclosure by you or your Affiliates or Representatives in
violation of this letter agreement. Notwithstanding the foregoing, except in the
case of an External Demand, you and your Affiliates and Representatives may
disclose Confidential Information pursuant to this paragraph 3 if but only if
such disclosure requirement does not arise from a breach of paragraph 9 of the
Cooperation Agreement. For the avoidance of doubt, it is understood and agreed
that there shall be no “applicable law”, “regulation” or “rule” requiring you or
your Affiliates or Representatives to disclose any Confidential Information
solely by virtue of the fact that, absent such disclosure, you or your
Affiliates or Representatives would be prohibited from purchasing, selling or
engaging in derivative or other voluntary transactions with respect to the
securities of the Company or you or your Affiliates or Representatives would be
unable to file any proxy materials in compliance with Section 14(a) of the
Exchange Act or the rules promulgated thereunder.

4. Upon the Company’s demand, you shall either promptly (at your option) (a)
destroy the Confidential Information and any copies thereof, or (b) return to
the Company all Confidential Information and any copies thereof, and, in either
case, confirm in writing to the Company that all such material has been
destroyed or returned, as applicable, in compliance with this letter agreement,
provided that (i) you and your Affiliates and Representatives shall be permitted
to retain Confidential Information to the extent necessary to comply with
applicable law or such person’s document retention policies designed to ensure
compliance with applicable law and (ii) the foregoing shall not require the
deletion of Confidential Information from computer archives maintained in the
ordinary course (provided that you and your Affiliates and Representatives shall
continue to be bound by the obligations of confidentiality hereunder with
respect to such Confidential Information for such period of time as you and such
Affiliates or Representatives retain such Confidential Information).

5. You acknowledge and agree that money damages would not be a sufficient remedy
for any breach (or threatened breach) of this letter agreement by you or your
Affiliates or Representatives and that the Company shall be entitled to
equitable relief, including injunction and specific performance, as a remedy for
any such breach (or threatened breach), without proof of damages, and each party
further agrees to waive, and use its reasonable best efforts to cause its
Affiliates to waive any requirement for the securing or posting of any bond in
connection with any such remedy. Such remedies shall not be the exclusive
remedies for a breach of this letter agreement, but will be in addition to all
other remedies available at law or in equity.

6. You agree that (a) none of the Company or their respective Affiliates or
representatives shall have any liability to you or any of your Affiliates or
Representatives resulting from the selection, use or content of the Confidential
Information by you or your Affiliates or Representatives and (b) none of the
Company or their respective Affiliates or representatives makes any
representation or warranty, express or implied, as to the accuracy or
completeness of any Confidential Information. This letter agreement shall not
create any

 

3



--------------------------------------------------------------------------------

obligation on the part of the Company or any of its subsidiaries, Affiliates or
representatives to provide you or your Affiliates or Representatives with any
Confidential Information, nor shall it entitle you or your Affiliates or
Representatives (other than the Investor Designee in his capacity as a director
of the Company) to participate in any Board or committee meetings. All
Confidential Information shall remain the property of the Company and its
subsidiaries. Neither you nor any of your Affiliates or Representatives shall by
virtue of any disclosure of and/or your or their use of any Confidential
Information acquire any rights with respect thereto, all of which rights shall
remain exclusively with the Company and its subsidiaries.

7. No failure or delay by any party or any of its representatives in exercising
any right, power or privilege under this letter agreement shall operate as a
waiver thereof, and no modification hereof shall be effective, unless in writing
and signed by the parties.

8. The illegality, invalidity or unenforceability of any provision hereof under
the laws of any jurisdiction shall not affect its legality, validity or
enforceability under the laws of any other jurisdiction, nor the legality,
validity or enforceability of any other provision.

9. This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware. The parties hereby irrevocably and
unconditionally consent to the exclusive jurisdiction of the Chancery Courts in
the State of Delaware and the United States District Court for the District of
the State of Delaware for any action, suit or proceeding arising out of or
relating to this letter agreement, and agree not to commence any action, suit or
proceeding related thereto except in such courts.

10. This letter agreement and the Cooperation Agreement (including the exhibits
thereto) contain the entire understanding of the parties with respect to the
subject matter hereof and thereof and supersedes all prior or contemporaneous
agreements or understandings, whether written or oral. This letter agreement may
be amended only by an agreement in writing executed by the parties hereto.

11. This letter agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute the same
agreement. One or more counterparts of this letter agreement may be delivered by
telecopier or pdf electronic transmission, with the intention that they shall
have the same effect as an original counterpart hereof.

12. Except as otherwise set forth herein, this letter agreement shall terminate
three (3) years from the date on which the Investor Designee ceases to be a
director of the Company; provided that you and your Affiliates shall maintain in
accordance with the confidentiality obligations set forth herein any
Confidential Information constituting trade secrets for such longer time as such
information constitutes a trade secret of the Company or any of its subsidiaries
under applicable law; and provided further that any liability for breach of this
letter agreement prior to such termination shall survive such termination.

[Remainder of the page intentionally left blank]

 

4



--------------------------------------------------------------------------------

Very truly yours, LOGMEIN, INC. By:  

 

Name:   Title:   Confirmed and Agreed to: ELLIOTT ASSOCIATES, L.P.

By: Elliott Capital Advisors, L.P.,

its General Partner

By: Braxton Associates, Inc.,

its General Partner

By:  

 

Name:   Title:   ELLIOTT INTERNATIONAL, L.P.

By: Elliott International Capital Advisors Inc.,

as Attorney-in-Fact

By:  

 

Name:   Title:   ELLIOTT INTERNATIONAL CAPITAL ADVISORS INC. By:  

 

Name:  

Title:

 

 

[Signature Page to Confidentiality Agreement]